Citation Nr: 0501708	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  99-06 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975, and from October 1977 to February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran has since relocated into the 
jurisdiction of the Hartford, Connecticut, RO, to where this 
case will be returned.  

In July 1999, the veteran testified at a personal hearing 
held before a hearing officer at the Hartford, RO.  In August 
2004, he testified at a video-teleconference, with the 
undersigned presiding.  At the video-teleconference, the 
veteran's accredited representative was not available; 
however, the veteran chose to proceed with the hearing 
without waiting for his representative.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2  GERD was first shown eight months after the veteran was 
separated from service and there is no medical opinion, based 
on examination of the veteran and review of the entire 
record, of a nexus between currently diagnosed GERD and 
service.  


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
of an application and "when" mandated that notice precede 
an initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case, see Bernard v. Brown, 4 Vet. App. 384 (1993), and there 
has been full compliance with the VCAA, and all other legal 
precedents applicable to the claim.  See Pelegrini II.  Under 
the facts of this case, the Board finds that the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application for service connection for GERD was received in 
April 1998 and the initial determination was made in December 
1998, both of which occurred two years before the VCAA was 
enacted.  In September 2002, the veteran was informed of the 
VCAA, which also advised him of the development actions 
required by the statute.  A supplemental statement of the 
case was issued in November 2003, which contained the 
pertinent provisions of the VCAA.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Hence, there has been substantial 
compliance with Pelegrini II in that the appellant has 
received the VCAA content-complying notice and there has been 
proper subsequent VA process.  See Pelegrini II.  

In correspondence and in testimony presented during his 
personal hearings, the veteran essentially asserts that his 
stomach problems began around 1995, while stationed in 
Germany.  Initially, he thought it was the German coffee that 
was upsetting his stomach.  He cut down on the amount coffee 
he drank and switched to things like glasses of milk, which 
seemed to calm his stomach down.  Since he though he was 
experiencing mild stomach upset, he did not seek professional 
medical treatment while he was in the military.  It was not 
until about eight months after his separation from service 
that he was seen in a VA medical facility for complaints of 
chest pain, which was subsequently diagnosed as probably 
GERD.  

Review of the veteran's service medical records do not show 
any complaints, treatment or symptomatology associated with 
GERD.  No digestive system disorder was noted and nowhere in 
these records did the veteran present a history of any such 
complaints or symptomatology.  

Post-service, the veteran's VA outpatient treatment records 
for April 1997 to November 1997 show that he was seen for 
various complaints, to include hypertension, but there is no 
indication of any GERD until October 1997, at which time he 
was brought to a VA medical facility from a VA outpatient 
treatment clinic complaining of chest pain.  Evaluation and 
testing revealed his cardiac enzymes were all within normal 
limits.  An electrocardiogram showed a right bundle branch 
block, but nothing acute.  He was discharged to home the next 
day with discharge diagnoses of chest pain, probably GERD, 
and myocardial infarction, no disease found.  

In April 1998, the veteran was hospitalized in a VA facility 
complaining of chest pain, without radiation, diaphoresis or 
dizziness, but accompanied by nausea and heartburn, which 
were moderately relieved by antacids.  He responded to 
treatment and was discharged to home following a twelve day 
hospital stay with diagnoses of GERD, hypertension, obesity, 
and anxiety.  

In a letter dated in July 1999, the veteran's wife related 
that her husband had complained of stomach gas in 1995, while 
stationed in Germany.  She further noted that, about four 
months after his discharge from service, he started waking up 
with chest pains, which eventually were diagnosed as GERD.  

In a September 2003 statement, a physician indicated that the 
veteran had a history of treatment with non-steroidal anti-
inflammatories (NSAIDs), during and after service.  It was 
opined that NSAID use does not cause GERD. 

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service incurrence will be presumed for ulcers, if 
manifest to a compensable level within one year of separation 
from active service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the case at hand, the veteran admits that he did not seek 
professional medical treatment for, what he thought was, mild 
stomach upset while on active military service.  His service 
medical records confirm this statement in that there are no 
indications in those records of any complaints of stomach 
problems or symptomatology pertaining to GERD.  The earliest 
indication of GERD is about eight months after he was 
separated from active military service.  GERD is not 
considered in the regulations as a presumptive disease for 
the purposes of service connection.  See 38 C.F.R. § 3.309.  
Although a currently diagnosed disease may be service-
connected if a medical opinion is presented, based on 
examination of the veteran and review of the entire record, 
of a nexus, or link, between the currently diagnosed disease 
and a disease or injury in service.  There is no such medical 
opinion in the case at hand.  In this regard, it is noted 
that a September 2003 opinion specifically discounts any 
relationship between inservice NSAID use and the subsequent 
development of GERD.

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

While the veteran may well believe that his currently 
diagnosed GERD is due to his active military service, 
including NSAID use, the Board would like to emphasize that 
it is the province of a trained health care professional to 
enter conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  In this case, the veteran's evidentiary 
assertions regarding the relationship between any current 
GERD findings and his service are found to be of limited 
probative value when viewed in the context of the total 
record.  While the veteran may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 
(1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time; hence, 
his contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered the doctrine of reasonable doubt, 
but finds that, in the absence of GERD, or symptomatology 
pertaining thereto, in service, or a medical opinion of a 
nexus of currently diagnosed GERD and service, the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  Therefore, the Board is 
unable to identify a reasonable basis for granting service 
connection for GERD.  


ORDER

Service connection for gastroesophageal reflux disease is 
denied.  



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


